 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10           NEIL SODERSTROM,                                   CASE NO. C18-1707 MJP

11                                   Plaintiff,                 ORDER DISMISSING PLAINTIFF
                                                                ANNE KEOWN WITH PREJUDICE
12                   v.

13           SKAGIT VALLEY FOOD CO-OP et
             al.,
14
                                     Defendants.
15

16

17           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that, based on the

18   stipulation of the parties, that all claims, causes of action, or alleged rights to recovery, direct or

19   derivative, that were brought or could have been brought by Plaintiff Anne Keown in connection

20   with the facts and allegations within Plaintiffs’ Complaint are hereby dismissed WITH

21   PREJUDICE.

22   //

23   //

24   //


     ORDER DISMISSING PLAINTIFF ANNE KEOWN WITH PREJUDICE - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated October 10, 2019.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DISMISSING PLAINTIFF ANNE KEOWN WITH PREJUDICE - 2
